Cartwright, Dunn and Duncan, JJ., dissenting: The only questions that can be considered in this case are whether the circuit court of Cook county had jurisdiction to order the injunction and whether it was violated by the defendant. If the power to grant the injunction existed, the question whether the court erred, or the power was improperly exercised is in no way involved. Jurisdiction is the power to hear and determine a matter in controversy, and the jurisdiction of a court of equity does not depend upon the correctness of the decision made, and an order-made in the exercise of jurisdiction must be obeyed until the order is modified or set aside by the court making it or reversed in a direct proceeding by appeal or on error. (Leopold v. People, 140 Ill. 552; Clark v. Burke, 163 id. 334; O’Brien v. People, 216 id. 354; Franklin Union v. People, 220 id. 355.) If a court having jurisdiction of the parties and the subject matter should grant an injunction contrary to the established rules governing courts of equity or interfering with what a reviewing court might regard as rights of the defendant, that fact will not excuse a defendant for violating the injunction. (Christian Hospital v. People, 223 Ill. 244.) That the circuit court had jurisdiction of the parties and the subject matter in this case is beyond question or dispute, and the remaining question whether the injunction was violated is one of fact. ' Most of the workmen in manufacturing establishments like that of the complainant, and most of its workmen, were of Polish nationality, and the article alleged to be a violation of the injunction was published in a Polish newspaper having a general circulation among workmen so employed in foundries and factories. The publication was addressed to the strikers of the Illinois Malleable Iron Company, and stated that strikers’ meetings were held three times a week at night, at which there were thousands of people, and that the strikers had agreed to stay out on strike until the company should give in to their demands, and concluded with a request to all workmen to attend the meeting on Sunday. These portions of the publication related only to meetings of strikers and their determination to stay out until the complainant had acceded to their demands and were not a violation of the injunction. The article, however, contained this: “We have made up our minds not to pay any attention to the company’s chasers, who make all kinds of promises and draw men into the shops on account of these promises, because the scabs are cursing not only themselves but all others, and they claim they will strike again because' they are being cheated by the company’s foremeq and also because they did not receive the wages which the foremen promised them. These foremen have promised gold apples on trees, and now the scabs are only getting $1.61 per day, and they are required to give up money to the bosses. The committee informs the public, in the name of the strikers, to stay away from the struck shops, as this would harm us in the battle we have been fighting for twelve weeks, because we are not only fighting for those who are striking but also for those who are forking there.” The court had jurisdiction to enjoin defendants from in any way interfering with, obstructing or stopping the business of the complainant or its agents, servants or employees, and from publishing or causing to be published or' sending out circulars or other communications to employees of complainant calling upon and urging such employees and attempting to persuade them to quit work. The article contained _the alleged false statements that the company’s chasers made all kinds of promises and drew men into the shops on account of the promises, that those who were in the employ of the complainant were cursing not only themselves but all others because they did not receive the wages the foremen promised them, and that they were only getting $1.61 per day and were required to give up money to the bosses. Those statements were not for strikers, alone, but to prevent workmen generally from engaging in the employment of complainant and being deceived and subjected to the payment of money to the bosses. Not only is that true, but the alleged false statement of facts was followed by a request of the committee to the public, in the name of the strikers, to stay away from the struck shops; and that this was a violation of the injunction there can be no reasonable doubt, because it was intended to deter the public from dealing with the complainant and thereby to injure its business. The fact that the injunction order should be construed only to prohibit the calling of complainant’s employees “scabs” by word of mouth does not excuse or explain away those portions of the publication not addressed to the strikers but to those employed or likely to be employed by the complainant, and the public at large.